Buck, J.
This is an action brought upon a contract for the sale of real estate, — the plaintiff, who was the owner of the land, claiming that there was a default in the payment of the sum of $200 purchase money; asked that the court ascertain the amount due and unpaid, and that an early day be fixed when the amount should be paid, and that in default of payment the contract be declared null .and void and forfeited, and that plaintiff have restitution of the premises. The defendants interposed a demurrer to the complaint on the •ground that it did not state facts sufficient to constitute a cause of action. The court below overruled the demurrer, and defendants appealed. There is no merit in the appeal. The complaint is clearly sufficient, and the order of the court below overruling the demurrer is affirmed.
(Opinion published 60 N. W. 342.)